Title: To Thomas Jefferson from Tadeusz Kosciuszko, [before 5 May 1798]
From: Kosciuszko, Tadeusz
To: Jefferson, Thomas


          
            Sir
            [before 5 May 1798]
          
          Give me leave to present you a Fur for experiment Sake to try whither the hops in this Country will have the same effect as it is in mine. you must spread with it the whole surface of the fur, and once or twice in the summer in Sun shine day bit out accumulated dust and pact up in the same maner again as i related before—when ever you will have a time in the daytime for a quarter of hour I beg you would grante me to finish what i have begone wyth Respect and Esteem your Humble and Obedient
          Servant
          
            T. Kosciuszko
          
        